Case 2:17-cv-01731-TSZ Document 175-4 Filed 07/29/19 Page 1 of 3




               EXHIBIT 4
Mail Business RE_ [EXT] Re_ Proposed Joint Stip and Order re Confide... https://mailbusiness.ionos.com/appsuite/v=7.8.4-53.20190716.090127/pri...
                          Case 2:17-cv-01731-TSZ Document 175-4 Filed 07/29/19 Page 2 of 3


             Lincoln Bandlow <lbandlow@foxrothschild.com>                                                         2/14/2018 4:38 PM

             RE: [EXT] Re: Proposed Joint Stip and Order re Confidentiality.
             To J. Curtis Edmondson <jcedmondson@edmolaw.com> • Bryan Case <bcase@foxrothschild.com> Copy
             Kiren Rockenstein <kirenr@edmolaw.com>


             Curtis,

             I will be lead counsel on this matter. As I have told you, we will always stipulate to a protective order. Please send it
             to me again for my review and we can then have it filed with the court.

             Lincoln Bandlow
             Partner
             Fox Rothschild LLP
             10250 Constellation Blvd., Suite 900
             Los Angeles, CA 90067
             (310) 228-2913 - direct
             (310) 556-9828- fax
             lbandlow@foxrothschild.com
             www.foxrothschild.com




             From: J. Curtis Edmondson [mailto:jcedmondson@edmolaw.com]
             Sent: Wednesday, February 14, 2018 1:33 PM
             To: Case, Bryan ; Bandlow, Lincoln
             Cc: Kiren Rockenstein
             Subject: [EXT] Re: Proposed Joint Stip and Order re Confidentiality.



             Bryan,

             I did not get a response from my 2/10 or 2/12 emails. I understand that you are counsel of record for the
             pornographic film company, Strike 3 Holdings. I saw that Lincoln made a pro-hac appearance on this case. I am not
             sure who will be lead counsel for Strike 3.

             In my earlier email, I laid out for you that my client has no knowledge of the movies alleged in your complaint. Given
             the inaccuracy and unreliability of the IPP system, false positives are fairly common. This has been borne out by
             regular and frequent dismissals of Doe's by David Lowe in this district when claims were made by Voltage,
             Millenium, etc. using the same "monitoring software".

             If you do not dismiss under Rule 41, I will answer and file a cross complaint and this case will move towards trial.

             As you have been unresponsive to my earlier email re the stip and order, I will now have to make a motion on this
             issue.

             In Best Regards,

             J. Curtis Edmondson, Patent Attorney




1 of 2                                                                                                                         7/17/2019, 10:17 PM
Mail Business RE_ [EXT] Re_ Proposed Joint Stip and Order re Confide... https://mailbusiness.ionos.com/appsuite/v=7.8.4-53.20190716.090127/pri...
                           Case 2:17-cv-01731-TSZ Document 175-4 Filed 07/29/19 Page 3 of 3


             USPTO 57027 | CA SBN 236105 | WA SBN 43795 | DC BAR NO 998407
             Venture Commerce Center, 3699 John Olsen Pl, Hillsboro OR 97124
             ph: (503) 336-3749 | fax: (503) 482-7418
             jcedmondson@edmolaw.com | www.edmolaw.com

             [cid:image002.jpg@01D3A598.C3C55D60]
             On February 12, 2018 at 11:00 PM "J. Curtis Edmondson" > wrote:

             Bryan,

             Let me know if this joint stip for a protective order is acceptable. It is modeled after the protective order used in the
             ND CAL.

             If not, then please propose any changes by Wednesday.

             In Best Regards,

             J. Curtis Edmondson, Patent Attorney
             USPTO 57027 | CA SBN 236105 | WA SBN 43795 | DC BAR NO 998407
             Venture Commerce Center, 3699 John Olsen Pl, Hillsboro OR 97124
             ph: (503) 336-3749 | fax: (503) 482-7418
             jcedmondson@edmolaw.com | www.edmolaw.com

             This email contains information that may be confidential and/or privileged.
             If you are not the intended recipient, or the employee or agent authorized to receive for the intended recipient, you
             may not copy, disclose or use any contents in this email.
             If you have received this email in error, please immediately notify the sender at Fox Rothschild LLP by replying to
             this email and delete the original and reply emails. Thank you.


                      Part_1.2.html (9 KB)
                      image002.jpg (9 KB)




2 of 2                                                                                                                          7/17/2019, 10:17 PM
